Title: To Thomas Jefferson from Richard Henry Lee, 9 April 1781
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Chantilly 9th. April 1781

Mr. Whitlock found me with the Militia on the Shore of Potomac where we had a very warm engagement with a party of the enemy, about 90 men, who landed from two Brigs, a Schooner, and a smaller Vessel under a very heavy cannonade from the Vessels of War. The affair ended by the enemy being forced to reembark with some haste. The loss on our part not any, but there is some reason to suppose that the enemy lost two or three men. Their Vessels are yet near the Shore, and by a Deserter from them during the action, I learn that these Vessels, with a Ship of 20 guns now laying off, are bound up the river, as high as Alexandria to interrupt the passage of Troops across Potomac.
I am very sincerely dear Sir your most obdient & very humble Servant,

Richard Henry Lee


Since sealing this Letter an Express from the lower part of this county informs me that three large Ships more were in Potomak about 20 miles below this and that a Brig was working up the river Yeocomico on which are Tobacco Warehouses.

